Citation Nr: 0516779	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  99-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neurological 
disability of the upper extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for an 
unspecified neurological disability of the upper extremities.  
His Notice of Disagreement was received in June 1999, and he 
was sent a July 1999 Statement of the Case.  He then filed an 
August 1999 VA Form 9, perfecting his appeal of this issue.  

This appeal was originally presented to the Board in December 
2000, and again in August 2003; on each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Competent evidence has been presented indicating the 
veteran has a current diagnosis of bilateral carpal tunnel 
syndrome which was incurred during active military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  
 
The veteran seeks service connection for a neurological 
disability of the upper extremities.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran alleges that he began to experience pain and 
weakness in the upper extremities following his service in 
Southwest Asia during the Persian Gulf War.  His DD-214 
confirms his military occupational specialty as a wheeled-
vehicle repairman, and his service with a maintenance 
company.  In January 2004, he was afforded a VA medical 
examination in order to determine the etiology of his claimed 
disability.  After physically examining the veteran and 
reviewing the claims file, the examiner diagnosed bilateral 
carpal tunnel syndrome.  The examiner further stated the 
veteran's carpal tunnel syndrome was "secondary to repeated 
exercises performed while in the service," specifically, the 
veteran's work as a vehicle repairman.  The examiner's 
findings were based on the veteran's complaints of bilateral 
upper extremity pain and numbness shortly after military 
service, and nerve conduction studies, which the examiner 
reviewed.  

As the record contains competent medical evidence that the 
veteran has a current diagnosis of bilateral carpal tunnel 
syndrome which was initially incurred during active military 
service, service connection for bilateral carpal tunnel 
syndrome is warranted.  


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is granted.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


